Citation Nr: 0334937	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-21 430	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from July 1957 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted entitlement to service 
connection for bilateral hearing loss, and assigned a 10 
percent evaluation, effective February 6, 2002.

In his September 2002 Notice of Disagreement (NOD), the 
veteran indicated that his medical records were located at 
the Mountain Home VAMC.  However, it does not appear that 
records of such treatment have been included in the claims 
folder.  Inasmuch as the veteran has indicated that these 
records may contain pertinent evidence in support of his 
claim, such treatment records should be obtained and 
associated with the claims folder.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and added 38 U.S.C. § 5103A ("Duty to assist claimants").  
The amended duty to notify requires VA to notify a claimant 
of any information or evidence necessary to substantiate the 
claim and "which portion of [the] information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, the Secretary . . . will attempt to obtain on behalf 
of the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. § 
3.159(b).

VA has failed to comply with the amended duty to notify.  
Specifically, no correspondence, including the Statement of 
the Case, notified the veteran of the information and 
evidence necessary to substantiate his increased-rating claim 
or of which party is responsible for attempting to obtain any 
such information or evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  Until the veteran is provided 
notice as to what information and evidence is needed to 
substantiate his claim, to include on an extra-schedular 
basis, it is not possible to demonstrated either that there 
is no possible information or evidence that could be obtained 
to substantiate the veteran's increased-rating claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 38 
U.S.C.A. § 5103A(a)(2)).

The Board further notes that, in a decision issued on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Particularly, the RO must ensure that 
the veteran has been notified as to what 
evidence is needed to support his 
claims, to include on an extra-schedular 
basis, what evidence VA will develop, 
and what evidence the veteran must 
furnish.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his bilateral 
hearing loss.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are not 
already of record.  

3.  The RO should obtain copies of all 
treatment records for the veteran from 
the Mountain Home VAMC since February 
2001.

4.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


